     Case 4:20-cv-00725 Document 28 Filed on 04/27/21 in TXSD Page 1 of 1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                                                                       April 27, 2021
                  IN THE UNITED STATES DISTRICT COURT               Nathan Ochsner, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


DEREK WILLIAM BROWN,                  §
SPN #01373004,                        §
                                      §
             Plaintiff,               §
                                      §
v.                                    §         CIVIL ACTION NO. H-20-0725
                                      §
LIEUTENANT LOGAN BOWERS,              §
et al.,                               §
                                      §
             Defendants.              §




                              FINAL JUDGMENT



     For the reasons set forth in the court's Memorandum Opinion

and Order entered on this date, this action is DISMISSED WITH

PREJUDICE.

     This is a FINAL JUDGMENT.

     SIGNED at Houston, Texas, on this 27th day of April, 2021.




                                                 SIM LAKE
                                   SENIOR UNITED STATES DISTRICT JUDGE
